PER CURIAM.
We affirm appellant’s conviction but reverse and remand for a new sentencing hearing because the trial judge did not have appellant’s guidelines scoresheet available at sentencing. Kolbe v. State, 480 So.2d 694 (Fla. 4th DCA 1985). During the course of this appeal we relinquished jurisdiction to reconstruct a guidelines scoresheet. The reconstructed scoresheet revealed that the first scoresheet which was unavailable to the judge at sentencing was erroneously computed. Appellant is entitled to have his sentence imposed after the trial court has the opportunity to consider the correctly calculated scoresheet. See Gibbons v. State, 540 So.2d 144 (Fla. 4th DCA 1989). In the instant case, the corrected scoresheet revealed a lower guidelines range than what the trial court was informed was the range at the first sentencing. This may very well affect the sentence the trial court would have initially imposed.
ANSTEAD, HERSEY and WARNER, JJ., concur.